Action to recover for rent. A verdict of $32.50 was returned. The case comes to this court on a bill of exceptions by the defendant presenting nineteen separate excerpts from the charge of the presiding Justice as erroneous instructions. The evidence and the charge to the jury are made a part of the exceptions, It will serve no useful purpose to make here an extended comment on each of the •numerous instructions complained of. We have examined them with care and find no merit in any of them. And it is further-to be said that the evidence amply justifies the verdict.